DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Based upon the amended claim language, claim objections included in the previous office action have been withdrawn.
Based upon the amended claim language, claim rejections under 35 U.S.C. 102 and 103 have been withdrawn. However, based upon the amended claim language, new grounds for claim rejections under 35 U.S.C. 103 are included herein.
Claim rejections under 35 U.S.C. 112 (b) have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    716
    403
    media_image1.png
    Greyscale
Claims 1-3, 5-8, 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbell (US 2018/0331519 A1) in view of Tarbell.
Regarding Claim 1, Tarbell (Figs. 1 and 2E) discloses an article comprising, a wiring tool (10) having a handle (20), a shaft (30) extending from the handle (20), and a tooling element (60) on the distal end of the shaft (30), wherein the tooling element (60) includes a wire pushing feature (68) and a wire pulling feature (62) dimensionally sized to fit within the wiring receptacle (106), outlet or fixture. See Figs. 1, and 2A-2F.

Tarbell (Figs. 1 and 2E) may not explicitly disclose wherein the shaft is a non-conductive material.
However, Tarbell, Paragraph 0025 does teach that “[i]n some embodiments, the tool 10, and its components, is constructed from non-conductive materials, such as plastic, rubber, rubberlike material, plastics, foams, polymers and the like. To this end, the tool 10 can provide nonconductive effects that may help reduce the risk of hazards associated with handling conductive electrical components, like wire 104.” Tarbell, Paragraph 0025.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Tarbell (Figs. 1 and 2E) wherein the shaft is a non-conductive material, as taught by Tarbell, Paragraph 0025, for the purpose of reducing the risk of hazards associated with handling conductive electrical components, like wire.
Regarding Claim 2, Tarbell, as modified, discloses an article according to claim 1, wherein the wiring tool, the shaft, or the handle comprise a polymer.  See Tarbell, Paragraph 0025. Tarbell, as modified, may not explicitly disclose that the wiring tool, the shaft, or the handle is made by the process of injection molding. However, Claim 2 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, the material composition of the handle is inherently capable of being injection molded.
Regarding Claim 3, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above, wherein the handle comprises gripping grooves or textured surface.  See Figs.1, and 2A-2F, and Paragraph 0036, stating that “[t]he exterior surface of the handle body 20 can have curved, ridged, or contoured sections, which comprise the grip contour 18. Thus, the handle body 20 can be shaped for a human to easily place their fingers around the tool 10, in order to improve the grip. To this end, the tool 10 is dimensioned for easy gripping. The improved gripping can further allow a human to more easily provide resistance in manipulating some elements of the tool, for instance remaining stably gripped in-hand as the thumb pushes or pulls on the thumb slide 42.”
Regarding Claim 5, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above, wherein the shaft comprises a cross-sectional shape selected from a circle, a star, a cross, a square, a polygon, triangle or x-shape. See Figs. 2A-2F.
Regarding Claim 6, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above, wherein the pushing feature (Tarbell, 68) or the pulling feature (Tarbell, 62) comprise a shape selected from a partial-circle, a partial oval, a partial ellipse, a curve, a partial square, or a partial rectangle. See Figs. 1 and 2A-2F. 
Regarding Claim 7, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above, wherein the wire pushing feature (Tarbell, 68) or the wire pulling feature (Tarbell, 62) comprise a single structural element. See Figs. 1 and 2A-2F. 
Regarding Claim 8, Tarbell, as modified, discloses the article according to Claim 7, as previously discussed above, wherein the single structural element comprises an s-shaped feature. See Examiner annotated Fig. 2E, below. 

    PNG
    media_image2.png
    186
    439
    media_image2.png
    Greyscale

Regarding Claim 10, Tarbell, as modified, meets all of the limitations of Claim 10, as best understood, as applied to Claim 1 above.
Regarding Claim 11, Tarbell, as modified, meets all of the limitations of Claim 11, as best understood, as applied to Claims 2 and 10 above.
Regarding Claim 13, Tarbell, as modified, meets all of the limitations of Claim 13, as best understood, as applied to Claims 3 and 10 above.
Regarding Claim 15, Tarbell, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claims 5 and 10 above.
Regarding Claim 16, Tarbell, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claims 6 and 10 above.
Regarding Claim 17, Tarbell, as modified, meets all of the limitations of Claim 17, as best understood, as applied to Claims 7 and 10 above.
Regarding Claim 18, Tarbell, as modified, meets all of the limitations of Claim 18, as best understood, as applied to Claims 8 and 10 above.
Regarding Claim 19, Tarbell, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claim 1 above.
Regarding Claim 20, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above, wherein the tooling element (60) comprises a single structural element having an inverted features to create a wire pushing feature (68) and a wire pulling feature (62). See Figs. 1, and 2A-2F.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbell (US 2018/0331519 A1) in view of Tarbell, in view of Kruesi (US 5,359,911).
Regarding Claim 4, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above.
Tarbell, as modified, may not explicitly disclose wherein the wiring tool, the shaft, the handle or a combination thereof comprise a dielectric material. 
However, Kruesi teaches a tool that comprises of a shaft (16) comprising of dielectric fibers. See Col. 6, Lines 15-19. Kruesi, further teaches an injection molded dielectric cover (18) for the shaft (16).  See Col. 6, Lines 55-60.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Tarbell, as modified, to comprise of a dielectric material, as taught by Krusei, for purpose of insulating a worker from electric shock.
Regarding Claim 14, Tarbell, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claims 4 and 10 above.
Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbell (US 2018/0331519 A1) in view of Tarbell, in view of Zurbuchen (US 6,216,566 B1).
Regarding Claim 9, Tarbell, as modified, discloses the article according to Claim 1, as previously discussed above. Tarbell, as modified, discloses that the tool is constructed from polymers, but does not explicitly disclose a specific polymer to be used.
Tarbell, as modified, may not explicitly disclose wherein at least a portion of the wiring tool comprises at least one of a polyamides, polyimides, polyurethanes, polyolefins, polystyrenes, polyesters, polycarbonates, polyketones, polyureas, polyvinyl resins, polyacrylates, and polymethylacrylates.
However, Zurbuchen teaches a tool comprising of wherein at least a portion of the tool comprises of polyester. See Col. 2, Lines 44-45.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Tarbell, as modified, wherein at least a portion of the wiring tool comprises at least one of a polyamides, polyimides, polyurethanes, polyolefins, polystyrenes, polyesters, polycarbonates, polyketones, polyureas, polyvinyl resins, polyacrylates, and polymethylacrylates, as taught by Zurbuchen, as a routine design selection of a specific polymer not disclosed by Tarbell, for the purpose of providing a tool that is lightweight and relatively simple and easy to manufacture.
Regarding Claim 12, Tarbell, as modified, meets all of the limitations of Claim 12, as best understood, as applied to Claims 9 and 10 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723